     Case: 1:17-cv-00002-DMB-DAS Doc #: 380 Filed: 03/06/20 1 of 1 PageID #: 10754


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

RONALDO DESIGNER JEWELRY, INC.                                                                        PLAINTIFF

V.                                                                                  NO. 1:17-CV-2-DMB-DAS

JAMES B. COX and CATHERINE A. COX
d/b/a JC DESIGNS d/b/a WIRE N RINGS
and JOHN DOE a/k/a LEROY and JOHN
DOES Numbers 1 through 99                                                                         DEFENDANTS


                                                     ORDER

         On June 24, 2019, the defendants filed a motion in limine seeking to exclude, on grounds

of hearsay and/or “speculative opinion testimony,” certain testimony of retail store owners, certain

social media posts and comments, and certain advertisements of alleged counterfeit designs. Doc.

#325. In violation of Local Rules 7(b)(2)(B) and 7(b)(4), the motion contains legal argument and

is unaccompanied by a supporting memorandum.1 Based on the failure to comply with the Local

Rules of this Court, the motion in limine [325] is DENIED without prejudice. See Tri-Valley

CAREs v. U.S. Dep’t of Energy, 671 F.3d 1113, 1131 (9th Cir. 2012) (“Denial of a motion as the

result of a failure to comply with local rules is well within a district court’s discretion.”). The

defendants may refile their motion within fourteen (14) days of this order, seeking only the relief

sought in their June 24 filing.

         SO ORDERED, this 6th day of March, 2020.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




1
  It appears the plaintiff’s response also fails to comply with the Local Rules to the extent it contains arguments and
authorities which are not set forth in a memorandum separate from it and its attached exhibit.
